Citation Nr: 0831702	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  03-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by seizures, sleep disorder, and mental lapses.

2.  Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1993 to July 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  

In a March 2005 decision, the Board remanded the issue of 
entitlement to service connection for a disability manifested 
by seizures, sleep disorder, and mental lapses for further 
development.  The issues of entitlement to service connection 
for schizoaffective disorder and for an initial compensable 
rating for the service-connected anal fissure were remanded 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In 
July 2007, the veteran only perfected an appeal regarding the 
issue of schizoaffective disorder and requested a hearing in 
connection with this claim.  Therefore, the issue of an 
initial compensable rating for the service-connected anal 
fissure is not on appeal.  38 C.F.R. § 20.202, 20.302(b).  

In September 2007, the Board remanded the appeal to afford 
the veteran a hearing.  A July 2008 statement from the 
veteran's representative indicated that the veteran was 
involuntarily hospitalized so he canceled his hearing and 
elected to submit additional evidence instead with a waiver 
of RO consideration.  38 C.F.R. §§ 20.704(e); 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To provide the veteran proper notice, to 
obtain Social Security Administration (SSA records), and to 
afford the veteran VA examinations

The veteran is seeking entitlement to service connection for 
a disability manifested by seizures, sleep disorder, and 
mental lapses and schizoaffective disorder.  The Board will 
begin by briefly summarizing the evidence of record and will 
then proceed to the reasons for further development before 
these issues can be adjudicated by the Board.

The service treatment records reflected that the veteran 
complained of blackouts, memory lapses, nervous lapses, 
absent mindedness, forgetfulness, periods of lost time, and 
dark moods during service.  In November 1993, the veteran 
reported memory lapses since childhood and the assessment was 
rule out seizure disorder versus organic dysfunction.  A 
December 1993 neurology report indicated that the reports of 
blackouts and time lapses appeared to be related to decreased 
sleep and stress.  A series of electroencephalograms (EEG) 
dated from December 1993 to January 1994 were normal.  The 
January 1994 EEG noted that increased frontal and central 
beta activity can be seen in the anxiety stage or drug 
related situations and suggested a urinalysis screen.  A 
January 1994 cranial MRI had an impression of paranasal sinus 
disease.  A February 1994 neurology report stated that the 
brief memory and performance lapses were not of neurological 
etiology.  On his March 1994 separation report of medical 
history, the veteran reported frequent trouble sleeping.

In May 1994, the veteran again reported memory and nervous 
lapses as well as dark moods which he described as feeling 
that people were watching him, hearing voices, and feelings 
of despair.  The assessment was mental lapses and mild 
depression.  A May 1994 mental health report concluded that 
there was no Axis I diagnosis a diagnosis of antisocial 
personality disorder was provided.  Lastly, a June 1994 
report noted that the mental lapses and blackouts had no 
specific etiology.  

Turning to the post-service evidence of record regarding the 
veteran's claim for schizoaffective disorder, during the 
December 1994 VA mental disorder examination, the veteran 
reported sometimes feeling that he was being followed and 
watched and heard his name called.  The examiner found no 
psychiatric diagnosis.  A March 2000 private treatment record 
noted that the veteran was admitted to the C.F.F.P. after he 
was found not guilty by reason of insanity on several 
charges.  Treatment records from C.F.F.P. dated from 2000 to 
2003 appeared to indicate that his diagnosis changed from 
schizoaffective disorder to schizophrenia.  Treatment records 
from G.C.C.M.H. dated from 2004 to 2006 revealed that in 
April 2006, the veteran reported when he was 22 years old, he 
began to believe he was possessed by demons and had religious 
delusional thought from 1992 to 1999.  The diagnoses were 
schizoaffective disorder, paranoid personality disorder, and 
seizures.  A July 2006 record from C.S.H. noted that the 
veteran was receiving SSA disability and his schizophrenia 
was in remission.  A March 2008 record from C.S.H. reflected 
that the veteran was involuntary admitted after having 
problems with his medications.

Regarding the claim for entitlement to a disability 
manifested by seizures, sleep disorder, and mental lapses, 
the veteran complained that he could not sleep at night 
during a November 1994 VA examination.  A sleep disorder was 
not found.  An April 2001 private record from U.M. reflected 
that the veteran had primary generalized epilepsy syndrome.  
A July 2004 record indicated that the veteran had seizures 
for the last six or seven years and reported having seizures 
in the Marines.  In a September 2006 private treatment record 
from F.N.C., the veteran stated that his seizures began in 
1992 when he was in the Marines.  However, testing from 
September 2006 to October 2007 did not reveal seizure 
activity.  

Pursuant to the March 2005 remand, VA scheduled the veteran 
for VA examinations in connection with his claims in April 
2007.  The veteran failed to report to either examination.  
The veteran stated that he did not receive the notice in his 
July 2007 Form 9.  The Board observes that the notice 
provided to the veteran regarding his scheduled VA 
examinations by the VA medical facilities in April 2007 was 
sent to the wrong address.  The Board is aware that the 
veteran was involuntarily admitted to C.S.H. in March 2008 
for an unknown duration.  However, pursuant to Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement as such 
individuals are entitled to the same care and consideration 
given to their fellow veterans.  In light of the evidence 
that notice was sent to the wrong address, VA should make 
further attempts to schedule the veteran for VA examinations 
in connection with his claims.  

Additionally, as the evidence of record indicates that the 
veteran is in receipt of SSA benefits, it has been held that 
where VA has notice that the veteran is receiving disability 
benefits from the SSA, and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the 
circumstances presented here, the RO should request the 
veteran's SSA medical records.

Further, the Board notes that the veteran has not been 
provided with notice regarding how to substantiate his claim 
for schizoaffective disorder.  As such, on remand, he should 
be provided with proper notice.  38 C.F.R. § 3.159(b), (c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
notice letter in connection with his claim 
for entitlement to service connection for 
schizoaffective disorder.  The letter 
should inform him of the information and 
evidence that is necessary to substantiate 
the claim; (2) inform him about the 
information and evidence that VA will seek 
to provide; and (3) inform him about the 
information and evidence he is expected to 
provide.  The veteran should also be 
provided with the Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) notice 
information.  

2.  The AMC/RO should obtain records from 
the SSA pertaining to the veteran's claims 
on appeal.  

3.  After the aforementioned development 
has been completed, please schedule the 
veteran for VA examinations to evaluate 
his claims on appeal by appropriate 
examiners.  A copy of the claims folder 
and this REMAND must be made available to 
the examiners in conjunction with the 
examinations.  The examiners must indicate 
if they reviewed the claims file.  The 
examination reports must include responses 
to the each of the following items:

a.  Regarding the claim for a disability 
manifested by seizures, sleep disorder, 
and mental lapses, based on a review of 
the claims folder and the examination 
findings, including the service treatment 
records, private treatment reports, and 
any SSA treatment reports, the examiner 
should provide a diagnosis (seizure, 
sleep, memory lapse), or if a diagnosis 
cannot be made, so state.  If the 
examiner is able to provide a diagnosis, 
he/she should indicate whether there is 
clear evidence that the veteran had such 
disability prior to service (June 1993 to 
July 1994).  If so, the examiner should 
render an opinion as to whether the 
veteran's pre-existing disability was 
"aggravated" during service-that is, 
whether it underwent a permanent 
worsening in severity during service as 
opposed to a mere flare-up of symptoms.  
(Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, 
alone, do not constitute aggravation 
unless the underlying condition worsened.  
Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991)).  

b.  If the examiner finds that the 
veteran's disability did not pre-exist 
service, the examiner should opine as to 
the likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's current (seizure, sleep, or 
mental lapse related) disability was 
incurred in military service.  The Board 
is particularly interested in 
ascertaining whether the veteran has a 
seizure disorder that was incurred in or 
aggravated during service.  

c.  Regarding the claim for 
schizoaffective disorder, based on a 
review of the claims folder and the 
examination findings, including the 
service treatment records, private 
treatment reports, and any SSA treatment 
reports, the examiner should provide a 
diagnosis of any and all current 
psychiatric disabilities.  
If the examiner is able to provide a 
diagnosis, he/she should indicate whether 
there is clear evidence that the veteran 
had such disability prior to service 
(June 1993 to July 1994).  If so, the 
examiner should render an opinion as to 
whether the veteran's pre-existing 
disability was "aggravated" during 
service-that is, whether it underwent a 
permanent worsening in severity during 
service as opposed to a mere flare-up of 
symptoms.  (Temporary or intermittent 
flare-ups of symptoms of a preexisting 
condition, alone, do not constitute 
aggravation unless the underlying 
condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991)).  

d.  If the examiner finds that the 
veteran's psychiatric disability did not 
pre-exist service, the examiner should 
opine as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's current psychiatric 
disability was incurred in military 
service.  The Board is particularly 
interested in ascertaining whether the 
veteran has a schizoaffective disorder or 
schizophrenia that was incurred in or 
aggravated during service.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

3.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the consequences 
of failure to report for the examinations, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report.  

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to the issues, 
including the provisions of 38 C.F.R. 
§§ 3.303(c), 3.304(b), 3.306.  In 
readjudicating the claims, the AMC should 
consider the opinions of VA General 
Counsel in VAOPGCPREC 82-90 and 3-2003 and 
the decision of the United States Court of 
Appeals for the Federal Circuit in Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004) (indicating that, in 
cases where the presumption of soundness 
cannot be rebutted, the effect is that 
claims for service connection based on 
aggravation are converted into claims for 
service connection based on service 
incurrence).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




